Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 1/10/22 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3, 4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a second sensor, does not reasonably provide enablement for the second sensor.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
The Applicant’s originally filed written description does not explicitly describe a “sensor” and “second sensor” that measure reflected RF or an arc count.  The 
“Various input parameters, such as arc count 150 (derived from measurement by real sensors within the RF source 106), reflected RF power 160 (derived from measurements by real sensors in the RF source 106) and imaginary impedance 170 (derived from measurements by real sensors in the matching circuit 108) are sent to a virtual sensor 118 in the tool controller 104, as shown in FIG. 1B…. The processor in the virtual sensor 118 runs algorithms using the various physical inputs received from the real sensors to detect whether the wafer is de-chucked or not. Based on the output 180 of the virtual sensor 118, appropriate preventive action may be taken by the system.” 

The specification does not describe how the data is specifically “derived” nor does the specification provide the specific algorithm.  As best understood from the written description the sensor and second sensor are some form of calculation which is not explicitly disclosed.  Essentially the claims are a black box where the critical inner workings are left unknown.  Without the precise calculation one would not be expected to reproduce the invention without undue burden or recognize any distinction between prior art which collects similar data for the same purpose.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 20170040198 A1) in view of Howald (CN 107154334 A)


Regarding claims 1, 16, Lin et al. discloses a system comprising: a semiconductor processing chamber; an electrostatic chuck (ESC) inside the semiconductor processing chamber and configured to chuck a wafer; a plasma source configured to create plasma inside the processing chamber (Lin et al. ¶28)
Lin et al. ¶28 discloses  measuring a change in imaginary impedance (AZi) of a plasma circuit formed when the plasma is created inside the processing chamber and  determine if the wafer is de-chucked (i.e. “air gap between the substrate dn the electrostatic chuck”) based on the change in imaginary impedance; and perform a damage prevention action responsive to determining that the wafer is de-chucked.(see entire document of Lin et al.  As disclose in Lin air decoupling (i.e. air gaps) indicates a non flat wafer which leads to non uniform processing of the wafer.  Detection of the air gaps by the claimed monitoring imaginary impedance enables processing adjustments to result in uniform processing of the wafer.  A non uniform wafer is considered a damaged wafer, thus by providing results of uniform processing damage prevention is achieved.)

Lin et al. is merely silent upon wherein the apparatus is a specific device comprising non transitory computer readable media for storing instructions for automating/performing the disclosed steps.  At the time of the invention storing steps non transitory computer readable media for controlling processing was well known and conventional.  It would be obvious to one of ordinary skill in the art to simply automate the apparatus of Lin et al. by storing the steps on non transitory computer readable media.  See MPEP §2144.04 III.  For support specifically teaching the known capability 1 of a analogous plasma apparatus which also monitors imaginary impedance2 of a wafer see Howald.

In view of Howald and MPEP 2144.04 it would be obvious to automate the apparatus of Lin et al. to include non transitory computer readable media which stores the instructions for automating the known process steps disclosed in Lin et al and claimed.




Claim 2-9, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. in view of Howald in view of Shoji et al. (US  20040031699 A1)


Regarding claims 2-4, Lin et al. in view of Howald disclose a system of claim 1, however may be silent upon the wherein to determine if the wafer is de- chucked, the processor is further to: compare the measured AZ1 with a predetermined first threshold value to produce a first result, wherein the first result having a value above the predetermined first threshold value indicates that the wafer is de-chucked., wherein the system further comprising: a first sensor that measures reflected RF power and a second sensor that measures an arc count.   
	
	From the Applicant’s written description found in the specification, the sensor and second sensor for monitoring reflected RF and arc count are derived in virtual sensors which are processors performing some algorithm.  The claimed “sensor” and “second sensor” are disclosed to be some calculation or algorithm performed in a processor.  Similarly, at the time of the invention reflected RF and arcing was known to be used to indicate dechucking, by simply monitoring the signals during processing. 
Substantially similar to Lin et al., Shoji et al. teaches “detecting arcing in a semiconductor substrate processing system. In one embodiment, the method includes monitoring a signal, identifying an indicia of arcing in the signal, and performing an action in response to the indicia of arcing when the indicia of arcing is identified” [Abstract] .As also taught in Shoji et al. dechucking results arching (¶30). Arching is observed by monitoring RF power.  I It is further noted changes in impedance is acknowledged to indicate power spikes from reflected power (¶31 & ¶37).  The discussion in Shoji et al. discloses or at least infers that prior art system provides information of reflected RF and changes in the impedance that are being detected and monitored during arching to indicates a gap/dechucking.
As taught in Shoji sensing of reflected RF and arc is known to be in the general signals during processing.  As such one of ordinary skill would recognize the [virtual sensor and second [virtual] sensor would be present in the system of Lin et al.  as the same observed dechucking and arcing would be expected to providing its known results.  Note there is no clear structural distinction, as the specific algorithm is not disclosed in the Applicant’s written description.

Regarding claim 5, Lin et al. in view of Howald in view of Shoji et al. disclose a system of claim 4, wherein to determine if the wafer is de- chucked, the processor is further to: compare the measured reflected RF power with a predetermined second threshold value to produce a second result, wherein the second result having a value above the predetermined second threshold value indicates that the wafer is de-chucked.; compare the measured arc count with a predetermined third threshold value to produce a third result, wherein the third result having a value above the predetermined third threshold value at least partially indicates that the wafer is de-chucked; and determine, based on the first result, and at least one of the second result and the third result, whether the wafer is de-chucked (See regarding claims 1 and 3-4). 
	The claimed manner of programmed operation does not provide a clear structural distinction from the claimed system.  Both Lin et al. and Shoji et a. teach substantially the same system while Howald teaches such system may be automated with the inclusion of non transitory computer readable media.  As taught in Lin and Shoji the systems are known to sense and monitor the same signals and obtain information impedance, reflected RF to determine if a dechucking arc occurred and then performing some form of response to correct for a undesired result.  As best understood the system structure as claimed is known and used in the art in view of Lin and/or Shiho in view Howald to achieve identical results of detecting dechucking and compensating.  	 

Regarding claim 6, Lin et al. in view of Howald in view of Shoji et al. disclose a system of claim 1, wherein the damage prevention action comprises: stopping a current plasma process.  (Shoji ¶33 disclose “halting” which is the equivalent of stopping.) 

Regarding claim 7 and 19, Lin et al. in view of Howald in view of Shoji et al. disclose a system of claim 1, wherein the system further comprises, coupled to the processor, a memory (Shoji fig. 1 – conventional systems comprise processor and memory) that stores values of A and B, wherein A is an ideal value of the imaginary impedance when the wafer has proper contact with the ESC, and B is an offset from A that indicates an imminent loss of contact of the wafer from the ESC  (See also regarding claim 1 – when calculating the change of imaginary impedance, the data will be stored in the memory for use by the processor.).

Regarding claim 8, Lin et al. in view of Howald in view of Shoji et al. disclose a system of claim 6, wherein the processor is further to: compare a measured value of imaginary impedance over a time window with a predetermined value of (A-B); and predict, based on a result of the comparison, a possibility of imminent wafer de- chucking (See also regarding claim 1 &Shoji ¶30-31).

Regarding claim 9, Lin et al. in view of Howald in view of Shoji et al. disclose a system of claim 8, further comprising: an additional sensor to measure a bow of the wafer, based on which a power of the DC source that powers the ESC is varied (See also regarding claims 3 and 4 – Lin et al. and Shoji teach the acting is propotional to the dechucking which is a airgap that forms from bowing during the processing.  The Applicant’s specification does not clearly describe a distinct sensor as discussed with regards to claims 3 and 4.).



Regarding claim 17, Lin et al. in view of Howald in view of Shoji et al. disclose a non-transitory computer readable medium of claim 16, wherein the processor is further to: compare the measured AZ1 with a predetermined first threshold value to produce a first result, wherein the first result having a value above the predetermined first threshold value indicates that the wafer is de-chucked (See also regarding claim 1 &Shoji ¶30-31).

Regarding claim 18, Lin et al. in view of Howald in view of Shoji et al. disclose a non-transitory computer readable medium of claim 17, wherein the processor is further to: compare a measured reflected RF power with a predetermined second threshold value to produce a second result, wherein the second result having a value above the predetermined second threshold value indicates that the wafer is de-chucked; compare a measured arc count with a predetermined third threshold value to produce a third result, wherein the third result having a value above the predetermined third threshold value at least partially indicates that the wafer is de-chucked; and determine, based on the first result, and at least one of the second result and the third result, whether it is (Shoji ¶30-31) 


Regarding claim 20, Lin et al. in view of Howald in view of Shoji et al. disclose a non-transitory computer readable medium of claim 17, wherein the processor is further to: compare a measured value of imaginary impedance over a time window with a predetermined value of (A-B); and predict, based on a result of the comparison, a possibility of imminent wafer de- chucking (See also regarding claim 1 &Shoji ¶30-31).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARRETT J STARK whose telephone number is (571)272-6005. The examiner can normally be reached 8-4 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

JARRETT J. STARK
Primary Examiner
Art Unit 2823



1/14/2022
/JARRETT J STARK/Primary Examiner, Art Unit 2822                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Provided translation of Howald.  See bottom paragraph found on page 18.
        2 Provided translation of Howald.  See bottom paragraph found on page 26.